UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-2261


SHAWN ANDRE THOMAS,

                Plaintiff - Appellant,

          v.

FREDERICK COUNTY GOVERNMENT; THERESA M. ADAMS, Judge; JOHN
H. TISDALE, Judge,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     William D. Quarles, Jr., District
Judge. (1:11-cv-02907-WDQ)


Submitted:   March 15, 2012                 Decided:   March 19, 2012


Before DUNCAN and FLOYD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Shawn Andre Thomas, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Shawn Andre Thomas appeals the district court’s order

dismissing     his   42    U.S.C.   § 1983   (2006)      complaint.      We   have

reviewed the record and find no reversible error.                  Accordingly,

we affirm for the reasons stated by the district court.                    Thomas

v. Frederick Cnty. Gov’t, No. 1:11-cv-02907-WDQ (D. Md. Oct. 25,

2011).     We dispense with oral argument because the facts and

legal    contentions      are   adequately   presented      in   the    materials

before   the   court      and   argument   would   not    aid    the   decisional

process.



                                                                         AFFIRMED




                                       2